17 U.S. 103
4 Wheat. 103
4 Wheat. 104
4 L.Ed. 525
The LANGDON CHEVES: LAMB, Claimant.
February 16, 1819
February 3d, 1819.

1
APPEAL from the Circuit Court of Rhode Island.


2
This cause was argued by Hunter and Wheaton, for the appellant and claimant,(a) and by the Attorney-General, for the United States.


3
STORY, Justice, delivered the opinion of the court.


4
This case differs in no essential respect, from that of the Caledonian. The brig sailed from the United States, on a voyage to Lisbon, with a cargo of provisions, in May 1813, and was captured by a British sloop of war, and sent into Bermuda, where she was either not proceeded against as prize, or was acquitted on trial; and after a detention of about six weeks, was permitted to resume her original voyage; and on the return-voyage from Lisbon, with a cargo of salt, was, on her arrival at Newport, on the 16th of December 1813, seized by the collector of that port, as forfeited to the United States jure belli, for using a British license, and trading with the enemy.


5
There is no positive proof, that the brig had a British license on board; but we think, that under the circumstances, there arises a violent presumption that she had such a license, and that the burden of proof to repel this presumption rests on the claimant. He has not attempted this, in the slightest degree, there being a total absence of all evidence in his favor; and therefore, as the case remains with all its original imperfections, the decree of the circuit court is affirmed, with costs.

Decree affirmed, with costs.1


(a)
 They cited The Amina, 3 Rob. 167; The Lisette, 6 Id. 387; The Joseph, 8 Cranch 451, to show, that the delictum of contraband, of trading with the enemy, and navigating under his license, are all purged by the termination of the voyage.


1
 For a further decision in this case, see 2 Mason 58.